Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered. 


Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 12/15/2021.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email on 06/02/2022 after an interview with Attorney on record  Joseph Mencher; Reg. No. 56,822 on 05/27/2022.
The application has been amended as follows:

IN THE CLAIM:

1.	(Currently Amended) An automated multi-fabric link aggregation system, comprising:
a plurality of leaf switch devices that include a plurality of leaf switch device downlink ports, wherein the plurality of leaf switch devices are included in a first network fabric that is managed by a first manager and have been aggregated to provide a first Virtual Link Trunking (VLT) aggregation fabric in the first network fabric, and wherein each of the plurality of leaf switch devices is configured, when the plurality of leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG), to:
generate first discovery communications that include:
a first network fabric identifier that identifies the first network fabric and 
a first VLT aggregation fabric identifier that identifies the first VLT aggregation fabric; and
transmit the first discovery communications via each of the plurality of leaf switch device downlink ports; and
a plurality of Input/Output (I/O) modules that include a plurality of I/O module uplink ports, wherein the plurality of I/O modules are included in a second network fabric that is managed by a second manager and have been aggregated to provide a second VLT aggregation fabric in the second network fabric, and wherein each of the plurality of I/O modules is configured to:
receive, via each of the plurality of I/O module uplink ports when the plurality of I/O module uplink ports are not aggregated in a LAG, the first discovery communications from the plurality of leaf switch devices;
determine that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first VLT aggregation fabric identifier; and
automatically configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first VLT aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG. 
2.	(Currently Amended) The system of claim 1, wherein each of the plurality of I/O modules is configured to:
generate second discovery communications that include:
a second network fabric identifier that identifies the second network fabric; and 
a second VLT aggregation fabric identifier that identifies the second VLT aggregation fabric; and
transmit the second discovery communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices.
3.	(Currently Amended) The system of claim 2, wherein each of the leaf switch devices is configured to:
receive, via each of the plurality of leaf switch device downlink ports, the second discovery communications from the plurality of I/O modules;
determine that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second VLT aggregation fabric identifier; and
automatically configure, in response to determining that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second VLT aggregation fabric identifier, the plurality of leaf switch device downlink ports in a second LAG.
4.	(Original) The system of claim 1, wherein the first discovery communications are Link Layer Discovery Protocol (LLDP) communications.
5.	(Original) The system of claim 1, wherein each of the plurality of I/O modules is configured to:
generate, subsequent to configuring the plurality of I/O module uplink ports in the first LAG, link aggregation communications; and
transmit the link aggregation communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices.
6.	(Original) The system of claim 5, wherein each of the leaf switch devices is configured to:
receive, via each of the plurality of leaf switch device downlink ports, the link aggregation communications from the plurality of I/O modules; and
automatically configure, in response to receiving the link aggregation communications, the plurality of leaf switch device downlink ports in a second LAG.
7.	(Original) The system of claim 6, wherein the link aggregation communications are Link Aggregation Control Protocol (LACP) communications.
8.	(Currently Amended) An Information Handling System (IHS), comprising:
a processing system; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide an Input/Output (I/O) module engine that is configured to:
receive first discovery communications from a plurality of leaf switch devices that are included in a first network fabric that is managed by a first manager and have been aggregated to provide a first Virtual Link Trunking (VLT) aggregation fabric in the first network fabric, wherein the first discovery communications are received via each of a plurality of I/O module uplink ports included on the IHS that is included in a second network fabric that is managed by a second manager and has been aggregated with an I/O module to provide a second VLT aggregation fabric in the second network fabric, and wherein each of the plurality of I/O module uplink ports are connected to respective leaf switch device downlink ports on the plurality of leaf switch devices when the plurality of I/O module uplink ports are not aggregated in a Link Aggregation Group (LAG) and when the respective leaf switch device downlink ports are not aggregated in a LAG;
determine that each first discovery communication received via each of the plurality of I/O module uplink ports includes:
a first network fabric identifier that identifies the first network fabric that includes the plurality of leaf switch devices; and 
a first VLT aggregation fabric identifier that identifies the first VLT aggregation fabric that includes the plurality of leaf switch devices; and
automatically configure, in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first VLT aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG.
9.	(Currently Amended) The IHS of claim 8, wherein the I/O module engine is configured to:
generate second discovery communications that include:
a second network fabric identifier that identifies the second network fabric; and 
a second VLT aggregation fabric identifier that identifies the second VLT aggregation fabric; and
transmit the second discovery communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices, wherein the second discovery communications are configured to cause the plurality of leaf switch device downlink ports to be aggregated in a second LAG.
10.	(Original) The IHS of claim 8, wherein the first discovery communications are Link Layer Discovery Protocol (LLDP) communications.
11.	(Previously Presented) The IHS of claim 8, wherein the I/O module engine is configured to:
generate, subsequent to configuring the plurality of I/O module uplink ports in the first LAG, link aggregation communications; and
transmit the link aggregation communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices.
12.	(Previously Presented) The IHS of claim 11, wherein the link aggregation communications are Link Aggregation Control Protocol (LACP) communications.
13.	(Original) The IHS of claim 8, wherein the I/O module engine is configured to:
provide the plurality of I/O module uplink ports in an active mode.
14.	(Currently Amended) A method for automatically configuring link aggregations in multiple fabrics, comprising:
receive, by a first Input/Output (I/O) module, first discovery communications from a plurality of leaf switch devices that are included in a first network fabric that is managed by a first manager and have been aggregated to provide a first Virtual Link Trunking (VLT) aggregation fabric in the first network fabric, wherein the first discovery communications are received via each of a plurality of I/O module uplink ports included on the first I/O module that is included in a second network fabric that is managed by a second manager and has been aggregated with a second I/O module to provide a second VLT aggregation fabric in the second network fabric, and wherein each of the plurality of I/O module uplink ports are connected to respective leaf switch device downlink ports on the plurality of leaf switch devices when the plurality of I/O module uplink ports are not aggregated in a Link Aggregation Group (LAG) and when the respective leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG);
determine, by the I/O module, that each first discovery communication received via each of the plurality of I/O module uplink ports includes:
a first network fabric identifier that identifies the first network fabric that includes the plurality of leaf switch devices; and 
a first VLT aggregation fabric identifier that identifies the first VLT aggregation fabric that includes the plurality of leaf switch devices; and
automatically configure, by the I/O module in response to determining that each first discovery communication received via each of the plurality of I/O module uplink ports includes the first network fabric identifier and the first VLT aggregation fabric identifier, the plurality of I/O module uplink ports in a first LAG.
15.	(Currently Amended) The method of claim 14, further comprising:
generating, by the I/O module, second discovery communications that include:
a second network fabric identifier that identifies the second network fabric; and 
a second aggregation fabric identifier that identifies the second VLT aggregation fabric; and
transmitting the second discovery communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices.
16.	(Currently Amended) The method of claim 15, further comprising:
receiving, by the plurality of leaf switch devices via each of the plurality of leaf switch device downlink ports, the second discovery communications from the I/O module;
determining, by the plurality of leaf switch devices, that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second VLT aggregation fabric identifier; and
automatically configuring, by the plurality of leaf switch devices in response to determining that each second discovery communication received via each of the plurality of leaf switch device downlink ports includes the second network fabric identifier and the second VLT aggregation fabric identifier, the plurality of leaf switch device downlink ports in a second LAG.
17.	(Original) The method of claim 14, wherein the first discovery communications are Link Layer Discovery Protocol (LLDP) communications.
18.	(Original) The method of claim 14, further comprising:
generating, by the I/O module subsequent to configuring the plurality of I/O module uplink ports in the first LAG, link aggregation communications; and
transmitting, by the I/O module, the link aggregation communications via each of the plurality of I/O module uplink ports to the plurality of leaf switch devices.
19.	(Original) The method of claim 18, further comprising:
receiving, by the plurality of leaf switch devices via each of the plurality of leaf switch device downlink ports, the link aggregation communications from the I/O module; and
automatically configuring, by the plurality of leaf switch devices in response to receiving the link aggregation communications, the plurality of leaf switch device downlink ports in a second LAG.
20.	(Original) The method of claim 19, wherein the link aggregation communications are Link Aggregation Control Protocol (LACP) communications.




Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to an automated multi-fabric link aggregation system includes leaf switch devices or Top Of Rack (TOR) switch devices, that are aggregated in a first aggregation fabric within a first network fabric, coupled to I/O modules of servers aggregated in a second aggregation fabric within a second network fabric, forming automatic link aggregation between the first network fabric and the second network fabric based on information comprising the respective aggregation status exchanged leaf switch devices and I/O modules providing redundant, load balancing connections in a loop-free environment while eliminating the need to utilize the Spanning Tree Protocol.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, an automated multi-fabric link aggregation system, comprising a particular combination of elements, specifically “wherein the plurality of leaf switch devices are included in a first network fabric that is managed by a first manager and have been aggregated to provide a first Virtual Link Trunking (VLT) aggregation fabric in the first network fabric, and wherein each of the plurality of leaf switch devices is configured, when the plurality of leaf switch device downlink ports are not aggregated in a Link Aggregation Group (LAG), to: generate first discovery communications that include: a first network fabric identifier that identifies the first network fabric and a first VLT aggregation fabric identifier that identifies the first VLT aggregation fabric; and transmit the first discovery communications via each of the plurality of leaf switch device downlink ports; and a plurality of Input/Output (I/O) modules that include a plurality of I/O module uplink ports, wherein the plurality of I/O modules are included in a second network fabric that is managed by a second manager and have been aggregated to provide a second VLT aggregation fabric in the second network fabric, and wherein each of the plurality of I/O modules is configured to: receive, via each of the plurality of I/O module uplink ports when the plurality of I/O module uplink ports are not aggregated in a LAG, the first discovery communications from the plurality of leaf switch devices;”.

Independent claims 8 and 14 incorporated similar features as claim 1.

As best understood, claim 1 and 8 describe systems and devices supported by specification Fig. 1, [0026, 0033, 0036] describing structures.

None of the prior art of references VELAYUDHAN (US20140355477, of record) VOBBILISETTY  (US20160330141, of record) and MOHANDAS (US9413602, of IDS) or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8 and 14 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1, 8 and 14 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claims 1, 8 and 14 are allowed for the above reasons.
Dependent claims 2-7, 9-13 and 15-20 being dependent on independent claims 1, 8 and 14, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yadav et al. (US 20190379572 A1), describing CROSS-DOMAIN NETWORK ASSURANCE
JAILANI; Sahul H A K (US 20190230026 A1), describing CAUTOMATIC MULTI-CHASSIS LINK AGGREGATION CONFIGURATION WITH LINK LAYER DISCOVERY
Appanna; Chandrashekhar (US 20170257309 A1), describing NETWORK MANAGEMENT SYSTEM CONTROL SERVICE FOR VXLAN ON AN MLAG DOMAIN
KASHYAP et al. (US 20170063637 A1), describing SYSTEM AND METHOD FOR BASE TOPOLOGY SELECTION
SHETTY et al. (US 20160315964 A1), describing SYSTEM AND METHOD FOR AUTHORIZING DEVICES JOINING A NETWORK FABRIC
Xu et al. (US 20160254956 A1), describing SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING AND CONFIGURING SERVER UPLINK NETWORK INTERFACE
Subramanian; Krishnamurthy (US 20120275297 A1), describing Multi-Chassis Link Aggregation On Network Devices
Tatsumi et al. (US 20120127853 A1), describing NETWORK RELAY SYSTEM AND METHOD OF CONTROLLING A NETWORK RELAY SYSTEM
Vinayagam et al. (US 20090109998 A1), describing Facilitating Self Configuring Link Aggregation Using Link Aggregation Control Protocol

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413